DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 10/30/22, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, Applicant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Applicant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 7, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a] brain activity training method…object of training […]comprising:
storing information…functional connectivity through [an algorithm], from functional connectivities…target pattern; wherein
acquiring […] signals…resting time period;
calculating, from the acquired signals…training;
acquiring […] signal…period;
calculating…training;
calculating…period;
presenting…to said patient […] feedback information…period; and
repeating…time period.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a brain activity detecting device having a presentation device controlled by a computer having a processor and a storage device and/or employing machine learning, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a brain activity detecting device having a presentation device controlled by a computer having a processor and a storage device and/or employing machine learning, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1 and text regarding same, and paragraph 7 in Applicant’s specification.  See also, e.g., p206 in regard to employing machine learning.


	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20170042474 A1 by Widge et al (“Widge”), in view of PGPUB US 20170188932 A1 by Singer et al (“Singer”), further in view of Applicant’s admitted prior art.
In regard to Claims 1 and 6-7, Widge teaches
[a] brain activity training apparatus system…comprising:
a storage device storing information for specifying….first subjects […] time-sequentially measured in advance…functional connectivity […] from functional connectivities…said first subject belongs to a first group non-exhibiting having a first pattern of time correlation of functional connectivity serving as a target pattern […]
(see, e.g., p108 and 113);
a brain activity detecting device…first […] subjects;
a presenting device; and
at least one processor configured to
acquire…patient […]
(see, e.g., F1, s10);
[…]
Furthermore, while in its primary embodiment Widge teaches providing training tasks combined with neurofeedback (see, e.g., p92-94), it may fail to teach the remaining claimed limitations, however, in an example embodiment provided by Widge (see, e.g., p128), the prior art teaches
acquire…resting time period;
calculate…as the object of training;
(see, e.g., p133, in regard to baseline firing);
acquire…following the resting time period;
calculate…resting period;
(see, e.g., p133, “[t]argets were based on the standard deviation of the baseline firing rate”);
calculate…said target pattern;
present…feedback…self-regulation period; and
(see, e.g., p133, “[s]uccessful target acquisition…MFB stimulation.”)
repeat…time period;
(see, e.g., p133 regarding multiple cycles of trials);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the training example taught by Widge in regard to the animal model as part of the training tasks otherwise taught by Widge, and also to have provided additional a visual reward/feedback in addition to the MFB stimulation otherwise taught by Widge, so as to further improve the feedback to the subject.

Furthermore, while Widge teaches employing signals of brain activity from a first group of subjects not exhibiting symptoms to detect signals in the brain of a patient, it may not specifically teach also employing signals of brain activity from a second group of subjects who are exhibiting symptoms to detect signals in the brain of a patient, however, in an analogous reference Singer teaches that feature (see, e.g., p32 and 73);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Singer to the system otherwise taught by Widge and also made comparisons to the second group of subjects exhibiting symptoms in addition to the first group no exhibiting symptoms, in order to make a more precise identification of the brain activities of the subject.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach the claimed use of machine learning, however, Applicant’s specification identifies this feature as being admitted prior art (see, e.g., p7);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to employed machine learning for feature selection as part of the apparatus otherwise taught by Widge, in order to better identify various pathologies.

In regard to Claims 2 and 8, Widge teaches these limitations.  See, e.g., p133.
In regard to Claims 3, 9, and 11, Widge teaches these limitations.  See, e.g., p87 and F7 in regard to Brain Regions.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed, in terms of the claimed computer program does not necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claim 4, 10, and 12-13, while Widge teaches a database including data concerning the DLPFC (see, e.g., p87), it may fail to teach the database also including the other claimed data.  However, given there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
In regard to Claims 5 and 14-16, Widge teaches these limitations.  See, e.g., p87.  What is more, if Widge fails to teach these limitations there is no functional relationship claimed in terms of the claimed computer program necessarily require that the database contain this claimed data in order for the computer program to execute.  Therefore, this data it is merely non-functional descriptive matter and does not thereby distinguish over the cited prior art.  See MPEP 2111.05(III).
	Response to Arguments
35 USC 101
	Applicant claims an abstract idea in the form of a mental process.
	Applicant argues on pages 6-7 of its Brief in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    528
    724
    media_image1.png
    Greyscale

Applicant’s arguments are not persuasive.  As outlined in the 101 rejection that was made, Applicant’s claimed limitations in regard to the independent claims are directed to:

collecting/storing data:
storing information…functional connectivity through [an algorithm], from functional connectivities…target pattern; wherein
acquiring […] signals…resting time period;
acquiring […] signal…period;

analyzing that collected data:
calculating, from the acquired signals…training;
calculating…training;
calculating…period;

and providing outputs based on that analysis:
presenting…to said patient […] feedback information…period; and
repeating…time period.

The CAFC has held in, e.g., Electric Power Group and University of Florida Research that claims directed to collecting data, analyzing that data, and providing outputs based on that analysis are abstract as being directed to a mental process and, for that reason, the rejections made under 101 are maintained.
	Applicant further argues in this regard on pages 6-7 of its Brief:

    PNG
    media_image2.png
    74
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    103
    690
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because the subject matter of SRI Int’l is clearly distinguishable from that of the instant Application to the extent that the 101 rejection made in the instant Application does not contend that the abstract idea comprises computing components such as “using network monitors and analyzing packets”.  Instead, the rejection made in the instant Application identifies such computing and sensing devices that are claimed by the Applicant as being elements claimed in addition to and separate from the abstract idea.  See pages 6-7 of the Non-Final dated 6/27/22.
Applicant further argues in this regard on page 7 of its Brief:

    PNG
    media_image4.png
    365
    693
    media_image4.png
    Greyscale


Applicant’s argument is not persuasive because Applicant provides no basis or rationale as why Applicant’s claimed limitations in regard to collecting data, analyzing data, and providing outputs based on that analysis should be distinguishable from those held to be patent ineligible in, e.g., Electric Power Group and University of Florida Research.  For example, in regard to Applicant’s argument, Applicant claims (in Claim 1):

    PNG
    media_image5.png
    144
    708
    media_image5.png
    Greyscale


Similar limitations were claimed in Electric Power Group in regard to collecting/receiving various data and then analyzing that data by performing various calculations:

    PNG
    media_image6.png
    628
    489
    media_image6.png
    Greyscale

While the type of data being collected and the specific analysis being performed in Electric Power Group is different from that in the instant Applicant the nature of the claimed subject matter is the same, that being, both sets of claims are directed to a mental process of collecting and analyzing data and, therefore, to an abstract idea under the two-part Mayo test.
	Applicant does not claim a specific method of treatment under Vanda.
Applicant further argues in this regard on page 8 of its Brief:

    PNG
    media_image7.png
    443
    717
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s claims are clearly distinguishable from those of Vanda.  Vanda concerned a method of treating patients suffering from a specific disorder (schizophrenia) with a specific dose regimen of a specific internally administered drug based on specific results of lab test performed biological samples taken of the patients.  This was the representative claim that the CAFC considered in Vanda:

    PNG
    media_image8.png
    241
    493
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    384
    479
    media_image9.png
    Greyscale

Id., slip. op., pages 3-4.

The CAFC in Vanda then held that the claims therein were patent eligible as a method of treatment under the Mayo test for among the following reasons:

    PNG
    media_image10.png
    208
    501
    media_image10.png
    Greyscale

Id., slip. op., page 32.
Applicant’s claims are clearly distinguishable from those of Vanda in regard to the holding stated here by the CAFC.  Applicant claims no specific limitations in regard to the nature of the patient other than that the patient has an un-specified “mental disorder”.  Applicant claims no specific limitations in regard to what actual compound or dosage must be physically administered to the patient, indeed, no actual compound or dosage is required by Applicant’s invention to be physically administered to the patient.  Instead, Applicant claims providing some form of unspecified visual display (“patient feedback information”) to the patient for an unspecified amount of time and at an unspecified level of frequency (from Applicant’s Claim 1):

    PNG
    media_image11.png
    94
    698
    media_image11.png
    Greyscale



Also unlike as in Vanda, Applicant does not claim that any specific outcome must necessarily result from Applicant’s claimed method but, instead, that Applicant’s method must simply be repeated for some unspecified number of iterations (from Applicant’s Claim 1) during a “prescribed time period”:

    PNG
    media_image12.png
    82
    680
    media_image12.png
    Greyscale

Applicant’s claimed subject matter, for these reasons, bears little resemblance to that of Vanda and should not be considered to, therefore, claim a method of treatment for purposes of the Mayo test.  Applicant’s claims, again, are instead directed to collecting data, analyzing that data, and providing an output based on that analysis and are thereby directed to an abstract idea in the form of a mental process, as held by the CAFC.  
	Applicant’s claimed subject matter is analogous to that of Yousician.
Applicant basically claims something akin to a video game wherein various sensor inputs are gathered from the patient/player, those sensor inputs are analyzed, and then a visual display is rendered for the patient/player based on a comparison of those sensor inputs to certain metrics.  The CAFC has considered similar subject matter in regard to a video game in Ubisoft Entertainment v. Yousician (non-precedential).  The subject matter in Yousician concerned a computerized instructional guitar game whereby the player employed a guitar input device to attempt to play a song displayed on a computer display device, signals were captured from the input device and then compared to certain metrics, and then the difficultly level of the next song was altered based on the player’s performance. This was the representative claim analyzed by the CAFC in Yousician:

    PNG
    media_image13.png
    580
    490
    media_image13.png
    Greyscale

Id., slip. op., page 3.
The CAFC held in Yousician however, that claims directed to similar subject matter were patent ineligible as being directed to an abstract idea in the form of a mental process:


    PNG
    media_image14.png
    290
    504
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    168
    481
    media_image15.png
    Greyscale

Id., slip. op., pages 6-7.
Applicant’s claimed subject matter is closely analogous to that of Yousician in this respect and the 101 rejection is thereby maintained to the extent that the Applicant likewise claims gathering certain input data (e.g., “signals representing brain activities”), analyzing that input data (e.g., “calculate a reward value”), and then providing certain visual displays on a display device based on that analysis (e.g., “present…to said patient feedback information indicating a magnitude of the calculated reward value”).

35 USC 103
Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image16.png
    314
    738
    media_image16.png
    Greyscale

Applicant’s argument that Widge fails to teach “real-time neurofeedback” is not persuasive. See, e.g., p129 in Widge regarding a computer that in real-time “deliver[s] neurofeedback and brain stimulation…”   Applicant’s argument that Widge fails to teach employing two groups of subjects is addressed by the updated statement of rejection made supra.

Applicant argues on page 10 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image17.png
    207
    703
    media_image17.png
    Greyscale

Applicant’s argument is not persuasive because Applicant fails to identify what, if any, limitations that Widge allegedly fails to teach by its allegedly employing “invasive” as opposed to “indirect stimuli”.  
Applicant further argues in this regard on page 11:

    PNG
    media_image18.png
    138
    716
    media_image18.png
    Greyscale

Applicant’s argument is not persuasive because, as outlined in the statement of rejection, Widge teaches these features.  Specifically, Widge teaches “present[ing]…to said patient feedback information” at, e.g., p133 in terms of providing audio as well as electrical stimulation feedback to the subject:



    PNG
    media_image19.png
    265
    308
    media_image19.png
    Greyscale


Applicant argues on page 11 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image20.png
    260
    701
    media_image20.png
    Greyscale

Applicant’s argument is not persuasive.  Widge does not teach in p133 or otherwise the that neurostimulator is employed while the baseline firing of the PFC unit is measured.  Widge at p133 states “[b]aseline firing 3006 of the selected PFC unit was measured at the start of each day, and dwelling the firing rate at the baseline 3006 initiated a new trial.”  Widge then goes on in p133 to teach that during trials in which the animal model succeeded in controlling the PFC firing rate the neurostimulator was employed.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715